Exhibit 10.3
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of February 1, 2007, is entered into by and among Bronze Marketing, Inc., a
Nevada corporation (the "Company"), Roth Capital Partners, LLC, as agent
(“Roth”), Ms. Lifang Chen, in her individual capacity ("Make Good Pledgor"), and
Wells Fargo Bank, National Association, as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated February 1, 2007 (the "SPA"), evidencing their participation in the
Company's private offering (the "Offering") of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, Make
Good Pledgor agreed to place the Escrow Shares (as defined in Section 2 hereto)
into escrow for the benefit of the Investors in the event the Company failed to
satisfy certain After-Tax Net Income thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, Roth has agreed to act as agent for the Investors in connection with
this Make Good Agreement pursuant to the terms and conditions of that certain
Agency Agreement, dated as of the date hereof, by and among Roth and the
Investors;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow. Within one Business Day following the execution of
this Make Good Agreement, Make Good Pledgor shall deliver, or cause to be
delivered, to the Escrow Agent certificates evidencing an aggregate of 39,473.68
shares of the Company’s Series B Voting Convertible Stock, which are
automatically convertible into 39,473,672 shares (as converted, the "Escrow
Shares") of the Company's common stock, par value $0.001 per share (the “Common
Stock”), along with bank signature stamped stock powers executed in blank (or
such other signed instrument of transfer acceptable to the Company’s Transfer
Agent). As used in this Make Good Agreement, “Transfer Agent” means Interwest
Transfer Co., Inc., or such other entity hereafter retained by the Company as
its stock transfer agent as specified in a writing from the Company to the
Escrow Agent and Roth. The number of Escrow Shares equals the number of shares
of Common Stock which are issuable upon the automatic conversion of the
Company’s Series B Voting Convertible Stock in accordance with the terms of the
Certificate of Designation filed by the Company with the Secretary of State of
the State of Nevada, setting forth the rights, preferences and privileges of
such Series B preferred stock (the “Certificate of Designation” and such
conversion shares, the “Underlying Shares”).
 
1

--------------------------------------------------------------------------------


 
3. Representations of Make Good Pledgor. Make Good Pledgor hereby represents and
warrants to Roth as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a. Fiscal Year Ended June 30, 2007. Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended June 30, 2007 reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending June 30, 2007,
as filed with the Commission (the “2007 Annual Report”) is less than $18,900,000
(the “2007 Guaranteed ATNI”), Roth shall provide written instruction (with a
copy to the Company) and direct the Escrow Agent to instruct the Transfer Agent
to transfer to each Investor (in such Investor's name) on a pro rata basis
(based upon such Investor’s Investment Amount specified on Exhibit A attached
hereto relative to the aggregate Investment Amounts of all Investors specified
on Exhibit A attached hereto) for no additional consideration a number of shares
of Common Stock as equals: [($18,900,000 - the actual After-Tax Net Income
reported in the 2007 Annual Report)/$18,900,000] multiplied by 50% of the
Underlying Shares which would be issuable in accordance with Section 6(a) of the
Certificate of Designation (but without regard to any restrictions or caps on
conversion contained in the Certificate of Designation or otherwise applicable
to such Shares) upon a full conversion of such Investor’s Shares issued at
Closing and then held at the time of such determination (the “2007 Make Good
Shares”). The Escrow Agent need only rely on the letter of instruction from Roth
in this regard and will disregard any contrary instructions. The Escrow Agent
shall be entitled to rely on the calculations provided by Roth in releasing the
Escrow Shares for disbursement, with no further responsibility to calculate or
confirm amounts. If the Company’s audited consolidated financial statements for
the fiscal year ended June 30, 2007 specify that the 2007 Guaranteed ATNI shall
have been achieved, no transfer of the 2007 Make Good Shares shall be required
by this Section and Roth shall provide written instruction (with a copy to the
Company) to the Escrow Agent to return all 2007 Make Good Shares deposited with
the Escrow Agent to the Make Good Pledgor within 7 Business Days after the date
which the 2007 Annual Report is filed with the Commission, provided that Escrow
Agent is given notice of the 2007 Annual Report’s filing and results. Subject to
the timing of the Transfer Agent, transfers of 2007 Make Good Shares required
under this Section shall be made to Investors within 7 Business Days after the
date which the 2007 Annual Report is filed with the Commission, provided that
Escrow Agent is given notice of the 2007 Annual Report’s filing and results. In
the event that the 2007 Guaranteed ATNI is not achieved based on the Company's
consolidated financial statements for the fiscal year ended June 30, 2007, as
filed with the Commission, the Company has agreed that Roth will provide written
instruction to the Escrow Agent and the Company with regard to the distribution
of 2007 Make Good Shares, in an amount to each Investor as set forth on Exhibit
A attached hereto. The Escrow Agent need only rely on the letter of instruction
from Roth in this regard and will disregard any contrary instructions. The
Escrow Agent shall be entitled to rely on the calculations provided by Roth in
releasing the Escrow Shares for disbursement, with no further responsibility to
calculate or confirm amounts.
 
2

--------------------------------------------------------------------------------


 
b. Fiscal Year Ending June 30, 2008. The Make Good Pledgor agrees that if the
Company’s After-Tax Net Income for the fiscal year ended June 30, 2008 reported
in the Company’s Annual Report on Form 10-K for the fiscal year ending June 30,
2008, as filed with the Commission (the “2008 Annual Report”) is less than
$23,500,000 (the “2008 Guaranteed ATNI”), Roth shall provide written instruction
(with a copy to the Company) and cause the Escrow Agent to instruct Transfer
Agent to transfer to each Investor (in such Investor's name) on a pro rata basis
(based upon such Investor’s Investment Amount relative to the aggregate
Investment Amount of all Investors hereunder) for no additional consideration a
number of shares of Common Stock as equals: [($23,500,000 - the actual After-Tax
Net Income reported in the 2008 Annual Report)/$23,500,000] multiplied by 50% of
the Underlying Shares which would be issuable in accordance with Section 6(a) of
the Certificate of Designation (but without regard to any restrictions or caps
on conversion contained in the Certificate of Designation or otherwise
applicable to such Shares) upon a full conversion of such Investor’s Shares
issued at Closing and then held at the time of such determination (the “2008
Make Good Shares”). The Escrow Agent need only rely on the letter of instruction
from Roth in this regard and will disregard any contrary instructions. The
Escrow Agent shall be entitled to rely on the calculations provided by Roth in
releasing the Escrow Shares for disbursement, with no further responsibility to
calculate or confirm amounts. If the 2008 Annual Report indicates that the
Company shall have satisfied the 2008 Guaranteed ATNI test specified above for
such period, then no transfer to Investors of 2008 Make Good Shares shall be
required by this Section and Roth shall provide written instruction (with a copy
to the Company) to the Escrow Agent to return all 2008 Make Good Shares
deposited with the Escrow Agent shall be returned to the Make Good Pledgor
within 7 Business Days after the date which the Company’s 2008 Annual Report is
filed with the Commission, provided that Escrow Agent is given notice of the
2008 Annual Report’s filing and results. Subject to the timing of the Transfer
Agent, transfers of 2008 Make Good Shares required under this Section shall be
made to Investors within 7 Business Days after the date which the Company’s 2008
Annual Report is filed with the Commission, provided that Escrow Agent is given
notice of the 2008 Annual Report’s filing and results. In the event that the
After-Tax Net Income reported in the Annual Report on Form 10-K of the Company
for the fiscal year ending June 30, 2008, as filed with the Commission, is less
than the 2008 Guaranteed ATNI, the Company has agreed that Roth will provide
written instruction to the Escrow Agent and the Company with regard to the
distribution of 2008 Make Good Shares, in an amount to each Investor as set
forth on Exhibit A attached hereto. The Escrow Agent need only rely on the
letter of instruction from Roth in this regard and will disregard any contrary
instructions. The Escrow Agent shall be entitled to rely on the calculations
provided by Roth in releasing the Escrow Shares for disbursement, with no
further responsibility to calculate or confirm amounts. In the event that the
After-Tax Net Income reported in the 2008 Annual Report is equal to or greater
than the 2008 Guaranteed ATNI, Roth shall provide written instructions to the
Escrow Agent and the Company for the release of the 2008 Make Good Shares to the
Make Good Pledgor or to the registered holder of such shares who originally
deposited such shares with the Escrow Agent. Notwithstanding anything to the
contrary contained herein, in the event that the release of the 2007 Make Good
Shares or the 2008 Make Good Shares to the Investors or the Make Good Pledgor is
deemed to be an expense or deduction from revenues/income of the Company for the
applicable year, as required under GAAP, then such expense or deduction shall be
excluded for purposes of determining whether or not the 2007 Guaranteed ATNI or
the 2008 Guaranteed ATNI has been achieved by the Company.
 
3

--------------------------------------------------------------------------------


 
c. The Make Good Pledgor’s obligation to transfer shares of Common Stock to
Investors pursuant to Section 4.11 of the SPA shall not continue to run to the
benefit of an Investor who shall have transferred or sold all or any portion of
its shares of Series B Voting Convertible Preferred Stock or resulting
Underlying Shares (the Underlying Shares and Series B Voting Convertible
Preferred Stock are sometimes referred to collectively herein as the
“Securities”), and that Investors shall not have the right to assign its rights
to receive all or any such shares of Common Stock to other persons in
conjunction with negotiated sales or transfers of any of its Securities. The
2007 Make Good Shares or 2008 Make Good Shares, as applicable, corresponding to
Securities which have been transferred or sold by an Investor, shall, subject to
the timing of the Transfer Agent, be returned to the Make Good Pledgor within 7
Business Days after the date which the Company’s 2007 Annual Report or 2008
Annual Report, as applicable, is filed with the Commission. Roth shall provide
Escrow Agent with specific notice of those Escrow Shares which shall be
delivered back to the Make Good Pledgor for the above-listed reason. Escrow
Agent will in turn notify the Transfer Agent of such instructions. Escrow Agent
shall under no circumstances be responsible for instructions it does not receive
or instructions it receives after Escrow Agent has instructed the Transfer
Agent.
 
4

--------------------------------------------------------------------------------


 
d. The Company and Made Good Pledgor covenant and agree, to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company and Make
Good Pledgor understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Property.
 
5. Duration. This Make Good Agreement shall terminate on the sooner of (i) the
distribution of all the Escrow Shares or (ii) December 31, 2008. The Company
agrees to promptly provide the Escrow Agent written notice of the filing with
the Commission of any financial statements or reports referenced herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from Make Good Pledgor
to the Investors, to the extent not done so in accordance with Section 2, and
(ii) following its receipt of the documents referenced in Section 6(i), the
Company and Escrow Agent covenant and agree to cooperate with the Transfer Agent
so that the Transfer Agent promptly reissues such Escrow Shares in the
applicable Investor’s name and delivers the same as directed by such Investor.
Until such time as (if at all) the Escrow Shares are required to be delivered
pursuant to the SPA and in accordance with this Make Good Agreement, any
dividends payable in respect of the Escrow Shares and all voting rights
applicable to the Escrow Shares shall be retained by Make Good Pledgor. Should
the Escrow Agent receive dividends or voting materials, such items shall not be
held by the Escrow Agent, but shall be passed immediately on to the Make Good
Pledgor and shall not be invested or held for any time longer than is needed to
effectively re-route such items to the Make Good Pledgor. In the event that the
Escrow Agent receives a communication requiring the conversion of the Escrow
Shares to cash or the exchange of the Escrow Shares for that of an acquiring
company, the Escrow Agent shall solicit and follow the written instructions of
the Make Good Pledgor; provided that the cash or exchanged shares are instructed
to be redeposited into the Escrow Account. Make Good Pledgor shall be
responsible for all taxes resulting from any such conversion or exchange.
 
5

--------------------------------------------------------------------------------


 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Roth shall have the right to consult and hire
counsel and/or to institute an appropriate interpleader action to determine the
rights of the parties. Escrow Agent and/or Roth are also each hereby authorized
to institute an appropriate interpleader action upon receipt of a written letter
of direction executed by the parties so directing either Escrow Agent or Roth.
If Escrow Agent or Roth is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 7
shall be filed in any court of competent jurisdiction in the State of New York
or the State of California, and the Escrow Shares in dispute shall be deposited
with the court and in such event Escrow Agent and Roth shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent and Roth.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Roth’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Roth will provide such written
instructions upon review of the relevant earnings per share and/or After-Tax Net
Income amount reported in such periodic financial reports as specified in
Section 4 hereof. Roth is not charged with any obligation to conduct any
investigation into the financial reports or make any other investigation related
thereto. In the event of any actual or alleged mistake or fraud of the Company,
its auditors or any other person (other than Roth) in connection with such
financial reports of the Company, Roth shall have no obligation or liability to
any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
6

--------------------------------------------------------------------------------


 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Roth and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Roth in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent or Roth hereunder; except, that
if Escrow Agent or Roth is guilty of willful misconduct or gross negligence
under this Make Good Agreement, then Escrow Agent or Roth, as the case may be,
will bear all losses, damages and expenses arising as a result of its own
willful misconduct or gross negligence. Promptly after the receipt by Escrow
Agent or Roth of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent or
Roth, as the case may be, will notify the other parties hereto in writing. For
the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
7

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
8

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Authorized Signers. The Company will execute Exhibit C-1 and deliver an
executed Exhibit C-2 to this Make Good Agreement concurrent with the execution
hereof.
 
19. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Escrow Agreement and
shall have and succeed to the rights, powers, duties, immunities and privileges
as its predecessor, without the execution or filing of any instrument or paper
or the performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

        COMPANY:       BRONZE MARKETING, INC.  
   
   
    By:   /s/ Timothy P. Halter    

--------------------------------------------------------------------------------

Name: Timothy P. Halter     Title: President               Address:       No 8,
Huaye Road, Dongbang Industrial     
Park, Changshu, China, 215534
Attn: Chairman
Facsimile: 86-512-52687771
         

        MS. LIFANG CHEN:  
   
   
    By:   /s/ Lifang Chen    

--------------------------------------------------------------------------------

        Address:      
No 8, Huaye Road, Dongbang Industrial     
Park, Changshu, China, 215534
Facsimile: 86-512-52687771
         

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]
 

--------------------------------------------------------------------------------


 

        ESCROW AGENT:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow
Agent  
   
   
    By:   /s/ Kyle Lim    

--------------------------------------------------------------------------------

Name: Kyle Lim      Title: Assistant Vice President                Address:  
707 Wilshire Blvd, 17th Floor
Los Angeles, CA 90017
Facsimile: (213) 614-3306
   
 
   

        AGENT:       ROTH CAPITAL PARTNERS, LLC  
   
   
    By:   /s/ Aaron M. Gurewitz    

--------------------------------------------------------------------------------

Name: Aaron M. Gurewitz     Title: Managing Director        
Address:
c/o Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660
949-720-5703
       

 